Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 21-40 remain for examination. Applicant's arguments filed on 12/22/2021 have been fully considered but they are not persuasive. The rejections are maintained and incorporated by reference the last Office action on 09/23/2021. Accordingly, this action has been made final. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not 


Claims 21-23, 25-30, 32-37 and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Kneen U.S Pub. No. 20150006529 A1, in view of Kaal U.S Pub. No. 20130021949 A1.
As to claim 21, Kneen discloses A computer-implemented method for secure online credential authentication, the method including authentication: receiving, at a server, hashed first identification information from a first identity provider; accessing, by the server from a database, previously stored hashed identification information stored in association with a previous identity provider; comparing, by the server, the hashed first identification information to previously stored hashed identification information (Keynes Pa.[0050]) [The system provider device may then perform that hashing operation of the user identifiers stored in their database to produce corresponding hashed user identifiers, and perform a check to determine whether any of their hashed user identifiers match the hashed user identifiers received from the 3.sup.rd party device. If so, the user data associated with the hashed user identifiers received from the 3.sup.rd party device may be associated with the user account provided by the system provider that includes the matching hashed user identifiers. In this manner, user data may be shared between parties without the sharing of sensitive user information]
It is noted that Kneen does not appear explicitly disclose storing, by the server, the hashed first identification information in association with the first identity provider that provided the first identification information in the database when the hashed first 
However, Kaal discloses storing, by the server, the hashed first identification information in association with the first identity provider that provided the first identification information in the database when the hashed first identification information does not match previously stored hashed identification information (Kaal Pa. [0060-0062]) [The method then performs the steps of generating (step S408) a hash value for the new SSID and comparing (step S410) the new hash value with the hash values that were stored in the user terminal 104 in step S308… if it is determined in step S412 that the new hash value does not match any of the hash values stored at the user terminal in step S308 then the method passes to step S416 in which it is determined whether there are more than n characters remaining in the SSID of the ith available network. If there are more than n characters remaining in the SSID of the ith available network then the method passes straight to step S420. However, if there are not more than n characters remaining in the S SID of the ith available network then the method passes to step S418]
Thus, before the effective filing date of the claimed invention, it would have been recognized by one of ordinary skill in the art, that applying the known technique taught by Kaal to the code programing of Kneen would have yield predictable results and resulted in an improved system, namely, a system that would distribute information relating to a set of network nodes more secure (Kaal Pa. [0002])
As to claim 22, claim 22 recites the iteration and the claimed that contain similar limitations as claim 21 in the form of second; therefore, it is rejected under the same rationale.

As to claim 23, the combination of Kneen and Kaal discloses wherein the hashed first identification information is produced by hashing first identification information using a hashing function (Kaal Pa. [0010]) [hash values for the identifiers in the set of identifiers using a hash function]
Thus, before the effective filing date of the claimed invention, it would have been recognized by one of ordinary skill in the art, that applying the known technique taught by Kaal to the code programing of Kneen would have yield predictable results and resulted in an improved system, namely, a system that would distribute information relating to a set of network nodes more secure (Kaal Pa. [0002])

As to claim 25, the combination of Kneen and Kaal discloses wherein receiving the second identification information from the second identity provider includes: receiving, at the server, hashed second identification information from the second identity provider (Keynes Pa. [0050]) [the user data associated with the hashed user identifiers received from the 3.sup.rd party device may be associated with the user account provided by the system provider that includes the matching hashed user identifiers]

As to claim 26, the combination of Kneen and Kaal discloses further comprising: transmitting, by the server, a positive authentication result when the second identification information matches previously stored hashed identification information, and when the second identity provider matches the previously stored identity provider stored in association with the previously stored hashed identification information (Keynes Pa. [0050]) [If so, the user data associated with the hashed user identifiers received from the 3.sup.rd party device may be associated with the user account provided by the system provider that includes the matching hashed user identifiers. In this manner, user data may be shared between parties without the sharing of sensitive user information]

As to claim 27, the combination of Kneen and Kaal discloses wherein the first identification information includes at least a first portion of the first identification information and a second portion of the first identification information (Keynes Pa. [0025]) [provider of that website simply by providing the user browser application identification along with the browser application activity, and that browser application activity may then be associated with the user using the browser application identification]

As to claims 28-30, claims 28-30 recite the claimed that contain respectively similar limitations as claims 21-23; therefore, they are rejected under the same rationale.

As to claims 32-34, claims 32-34 recite the claimed that contain respectively similar limitations as claims 25-27; therefore, they are rejected under the same rationale.

As to claims 35-37, claims 35-37 recite the claimed that contain respectively similar limitations as claims 21-23; therefore, they are rejected under the same rationale.

As to claims 39 & 40, claims 39 and 40 recite the claimed that contain respectively similar limitations as claims 26 and 25; therefore, they are rejected under the same rationale.
Allowable Subject Matter
Claims 24, 31 and 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Arguments
a.	It is argued that:
Kneen and Kaal fail to disclose or suggest, inter alia, "receiving, at a server, hashed first identification information from a first identity provider; accessing, by the server from a database, previously stored hashed identification information stored in association with a previous identity provider; comparing, by the server, the hashed first ashed first identification information in association with the first identity provider that provided the first identification information in the database when the hashed first identification information does not match previously stored hashed identification information," as recited in independent claim 21. 

Kneen and Kaal fail to disclose or suggest, inter alia, "receiving, at a server, hashed first identification information from a first identity provider; accessing, by the server from a database, previously stored hashed identification information stored in association with a previous identity provider; comparing, by the server, the hashed first identification information to previously stored hashed identification information; and storing, by the server, the hashed first identification information in association with the first identity provider that provided the first identification information in the database when the hashed first identification information does not match previously stored hashed identification information," as recited in independent claim 21.

Examiner’s response a. 
 In response to applicant's argument, Examiner respectfully submits that claimed limitation is to be given their broadest reasonable interpretation during prosecution, and the scope of a claim cannot be narrowed by reading disclosed limitations into the claim. See In re Morris, 127 F.3d 1048, 1054, 44 USPQ2D 1023, 1027 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321, 13 USPQ2D 1320, 1322 (Fed. Cir.
In this case, the combination of Wong and Allen clearly discloses the claimed limitations as discussed below:

storing, by the server, the hashed first identification information in association with the first identity provider that provided the first identification information in the database when the hashed first identification information does not match previously stored hashed identification information (Kaal Pa. [0060-0062]) [The method then performs the steps of generating (step S408) a hash value for the new SSID and comparing (step S410) the new hash value with the hash values that were stored in the user terminal 104 in step S308… if it is determined in step S412 that the new hash value does not match any of the hash values stored at the user terminal in step S308 then the method passes to step S416 in which it is determined whether there are more than n characters remaining in the SSID of the ith available network. If there are more 
Therefore, the Applicant’s arguments are moot.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVANS DESROSIERS whose telephone number is (571)270-5438. The examiner can normally be reached Monday -Thursday 7:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B. Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVANS DESROSIERS/Primary Examiner, Art Unit 2491